23 F.3d 403
73 A.F.T.R.2d 94-2131
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John M. SMITH, Plaintiff Appellant,v.INTERNAL REVENUE SERVICE;  Fred Goldberg, Commissioner,Department of the Treasury;  Jack G. Petrie,District Director, Defendants Appellees.
No. 92-2600.
United States Court of Appeals,Fourth Circuit
Argued Feb. 16, 1994.Decided May 17, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, Senior District Judge.  (CA-92-481-R)
John M. Smith, appellant Pro Se.
Gary R. Allen, U.S. Dept. of Justice, Washington, D.C., Robert William Jaspen, Office of the U.S. Atty., Richmond, VA, for appellees.
E.D.Va.
AFFIRMED.
Before PHILLIPS, NIEMEYER, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his tax refund suit and claim under the Federal Tort Claims Act, 28 U.S.C. Secs. 2671-2680 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Smith v. Internal Revenue Service, No. CA-92-481-R (E.D. Va.  Dec. 4, 1992).  We deny Smith's motion for oral argument and we dispense with argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED